Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darby (5,390,789) in view of Wind (4,580,680).  
As to claims 1 and 12, Darby discloses a top cap (200; Figs. 1 & 4-6) comprising a generally rectangular upper surface/layer of material (202; Fig. 5) having a first side edge, a second side edge opposing the first side edge, a first end edge, and a second end edge opposing the first end edge.  The upper surface including a plurality of locator projections/contacting projections (214) extending downwardly from the upper surface, a lower surface opposing the upper surface, a plurality of ribs (206) extending downward from the lower surface, and each of the plurality of contacting projections includes a contact portion (Fig. 6) that extends downward below a lower edge of the plurality of ribs.  Darby also discloses the other claimed limitations except for each contact portion is generally cylindrical as in claim 1 or hollow projection as in claim 12.  Wind discloses a top cap (30b; Fig. 8; Wind discloses the top cap 30b is identical to a pallet 30 (column 7, lines 4-12)) comprising a generally rectangular upper surface/layer of material (the top surface as shown in Fig. 8) having a first side edge, a second side edge opposing the first side 
As to claim 3, see Fig. 4.
As to claim 6, the contact portion of Darby as modified is capable to position to engage an inner corner radius of a top to a tote when the top cap is placed on the plurality of tops.
As to claims 7 and 19, the top cap (200; Fig. 2) of Darby includes a plurality of downwardly extending depressions/indentations capable to receive a leg from a transportation system.  Also, the top cap (Figs. 2 & 11) of Wind includes a plurality of downwardly extending depressions/indentations capable to receive a leg from a transportation system.  
As to claim 8, to the extent that Darby fails to disclose the first side edge and the second side edge are lipless, it would have been obvious to one having ordinary skill in the art before the 
As to claims 9 and 14, Wind further discloses each of the plurality of contacting projections has a generally hollow conical shape.
As to claim 10, Darby further discloses each of the first end edge and the second end edge comprises a downwardly extending lip (Figs. 4-5).
As to claim 15, to the extent that the top cap of Darby as modified further fails to disclose each of the projections includes a puck shaped portion as claimed.  Wind further discloses each of the projections comprises the hollow projection and each of the hollow projections comprises a generally conical shape with a cylindrical portion/puck shaped portion (the lowest part of the projection 60).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Wind to modify the top cap of Darby as modified so each of the contacting projections comprises a puck shaped portion because the selection of the specific shape for the contacting projections such as each contacting projections comprises a puck shaped portion as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.
As to claim 16, see Fig. 4 of Darby.
As to claim 17, each of the plurality of projections of Darby as modified is capable to contact an inner radius of a corner of the tote.
.

	Response to Arguments
Applicant's arguments filed on 10/25/2021 have been fully considered but they are not deemed to be persuasive.  
Applicant argues that Darby teaches away from such a modification in the remarks is noted.  This is not persuasive because each of the top cap of Darby and Wind discloses each of the projections is used for the same purpose which is disposed within a core of the yarn package (see Fig. 1 of Darby or Fig. 12 of Wind) and each projection is designed to mate with structure in the bottom when not in use (see Fig. 11 of Wind).  Therefore, Darby is not teaching away from such modification as purposed by the Examiner.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUAN K BUI/
Primary Examiner, Art Unit 3736